Citation Nr: 0703591	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  06-15 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date earlier than November 7, 
2003, for the grant of service connection for major 
depressive disorder.


REPRESENTATION

Appellant represented by:	Jacques P DePlois, Attorney at 
Law


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from June 1979 to January 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a December 2006 letter, the veteran, through her 
representative, requested a hearing before the Board at the 
Portland RO.

Accordingly, this matter is REMANDED to the RO for the 
following:

The veteran is to be scheduled for a 
hearing at the RO before a member of the 
Board.  

After the veteran has been afforded an opportunity to appear 
at a hearing before a member of the Board, the RO need not 
take any further adjudicatory action, but should return the 
claims folder to the Board for further appellate review.  




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


